DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              JAMES BURKE,
                                Appellant,

                                    v.

  ORANGE COUNTY MOTORSPORTS, LLC, d/b/a JUMBO AUTO &
 TRUCK PLAZA OF FORT PIERCE; AMERICAN IMPORT CAR SALES,
INC., d/b/a HOLLYWOOD KIA; KURKIN FOREHAND BRANDES, LLP,
      MARC BRANDES, ESQ. and CRAIG BLINDERMAN, ESQ.,
                         Appellees.

                               No. 4D18-81

                          [November 1, 2018]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie  County;    Janet    C.   Croom,     Judge;   L.T.    Case    No.
562014CA000969(BC).

  Raymond G. Ingalsbe of Raymond G. Ingalsbe, P.A., Palm Beach
Gardens, for appellant.

   Craig H. Blinderman of Kurkin Forehand Brandes LLP, Aventura, for
appellees Kurkin Forehand Brandes, LLP, Marc Brandes, Esq. and Craig
Blinderman, Esq.

PER CURIAM.

  Affirmed.

GERBER, C.J., WARNER and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.